Exhibit 10.42

FIRST AMENDMENT TO

ASSET PURCHASE AGREEMENT

This First Amendment (“Amendment”) to the Asset Purchase Agreement by and among
PharmaCare US Inc., a Delaware corporation (“PharmaCare US”), PharmaCare
Laboratories Pty Ltd., an Australian company (“PharmaCare Australia”),
Disposition Company, Inc. (formerly known as Real Health Laboratories, Inc.), a
California corporation, and Natural Alternatives International, Inc., a Delaware
corporation (“NAI”), dated as of July 29, 2009 (“Agreement”), is made and
entered into effective as of February 12, 2010 (“Effective Date”). Unless
otherwise defined herein, capitalized terms shall have the meanings given them
in the Agreement.

WHEREAS, based on the loss of one or more customers, the results of operation of
the Business since the Closing Date, the anticipated results of operation of the
Business through July 31, 2010, and the corresponding anticipated reduction and
or elimination in the conditional earn-out amount, and in an effort to avoid the
time and expense associated with the procedures set forth in Section 2(c)(iii)
of the Agreement, including, without limitation, the time and expense associated
with the preparation of the reports required thereunder and a review of the
books and records of PharmaCare US and PharmaCare Australia by Disposition
Company, Inc., the parties have discussed and agreed to an amendment to the
Agreement to eliminate the additional compensation that may otherwise be due
under Section 2(c)(iii) of the Agreement; and

WHEREAS, the parties now desire to enter into this Amendment to effect the
foregoing.

NOW, THEREFORE, incorporating the above recitals and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Section 2(c)(iii) of the Agreement is hereby deleted in its entirety.

2. In accordance with Section 9(a) of the Agreement, PharmaCare US and
PharmaCare Australia are hereby advised by Disposition Company, Inc. and NAI and
acknowledge that on or prior to February 16, 2010, NAI will file a Quarterly
Report on Form 10-Q with the United States Securities and Exchange Commission
exhibiting this Amendment and disclosing its contents and such other information
as NAI believes in good faith is required by applicable law to be disclosed in
such report.

3. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 

PHARMACARE US INC.

By:

 

/s/ Toby Browne

 

Toby Browne, Chief Executive Officer

PHARMACARE LABORATORIES PTY LTD.

By:

 

/s/ Toby Browne

 

Toby Browne, Managing Director

DISPOSITION COMPANY, INC.

By:

 

/s/ Mark LeDoux

 

Mark LeDoux, Chief Executive Officer

NATURAL ALTERNATIVES INTERNATIONAL, INC.

By:

 

/s/ Mark LeDoux

 

Mark LeDoux, Chief Executive Officer